    Case 18-13855-mkn              Doc 32    Entered 10/29/18 08:27:20       Page 1 of 4




George Haines, Esq.                                      E-FILED: October 29, 2018
Nevada Bar No. 9411
David Krieger, Esq.
Nevada Bar No. 9086
HAINES & KRIEGER, LLC
8985 S. Eastern Ave.
Las Vegas, NV 89123
Phone: (702) 880-5554
FAX: (702) 385-5518
Email: info@hainesandkrieger.com
Attorney for Rohn Lee Greear

                       UNITED STATES BANKRUPTCY COURT

                                    DISTRICT OF NEVADA

                                                  )   Case No. BKS-18-13855-MKN
In Re:                                            )   Chapter 13
                                                  )
                                                  )   Hearing Date: December 6, 2018
          Rohn Lee Greear,                        )   Hearing Time: 2:30PM
                                                  )
                                                  )
                                     Debtor(s).   )
                                                  )
                                                  )

MOTION TO VALUE COLLATERAL, "STRIP OFF" AND MODIFY RIGHTS
OF IRA SERVICES TRUST CFBO: TIFFANY NICOLE MUNEIO IRA(PROOF
OF CLAIM NO. 6-1)(ACCT ENDING IN 6106) PURSUANT TO 11 U.S.C. §506(a)
                           AND §1322


          Now Comes, Rohn Lee Greear (hereinafter the "Debtor"), by the law firm of

HAINES & KRIEGER, L.L.C., and attorney George Haines, Esq., and moves this Court

pursuant to 11 U.S.C. §506(a), and §1322, and Bankruptcy Rules 3012 and 9014 and

states:

    1.       Debtor filed the instant Chapter 13, Case Number 18-13855 on June 29, 2018.

    2.       On the petition date, Debtor owned real property located at 4635 Idaho

             Avenue, LAS VEGAS, NEVADA 89140 (hereinafter the "Subject Property").

    3.       The value of the Subject Property was $185,000.00 at the time the instant
             petition was filed.
    Case 18-13855-mkn         Doc 32     Entered 10/29/18 08:27:20         Page 2 of 4




   4.      At the time of filing the instant petition, the Subject Property was subject to a

           priority lien held by Select Portfolio Servicing, Inc.(PROOF OF CLAIM NO

           2-1)(ACCT ENDING IN in an amount of $191,516.06.

   5.      Therefore, on the date the instant bankruptcy was filed, no equity existed in

           the Subject Property above the claims of Select Portfolio Servicing,

           Inc.(PROOF OF CLAIM NO 2-1)(ACCT ENDING IN, IRA Services Trust

           CFBO: Tiffany Nicole Muneio IRA(PROOF OF CLAIM NO. 6-1)(ACCT

           ENDING IN 6106).

   6.      IRA Services Trust CFBO: Tiffany Nicole Muneio IRA(PROOF OF CLAIM

           NO. 6-1)(ACCT ENDING IN 6106)'s claim was wholly unsecured on the

           petition date and if the Subject Property was sold at auction IRA Services

           Trust CFBO: Tiffany Nicole Muneio IRA(PROOF OF CLAIM NO. 6-

           1)(ACCT ENDING IN 6106) would receive nothing.

   7.      Accordingly, the Debtor requests that Your Honor find that IRA Services

           Trust CFBO: Tiffany Nicole Muneio IRA(PROOF OF CLAIM NO. 6-

           1)(ACCT ENDING IN 6106)'s claim is wholly unsecured and IRA Services

           Trust CFBO: Tiffany Nicole Muneio IRA(PROOF OF CLAIM NO. 6-

           1)(ACCT ENDING IN 6106)’s rights to foreclose on the Subject Property are
           hereby extinguished.

                                   LEGAL ARGUMENT


        In In re Zimmer, 313 F.3d 1220 (9th Cir. 2002), the Court stated that a wholly

unsecured lien holder's claim can be modified and reclassified as a general unsecured

claim pursuant to 11 U.S.C. §506(a), despite the anti-modification language in

§1322(b)(2). Specifically, the Court held:

               Section 506(a) divides Creditors' claims into
               "secured…claims" and "unsecured claims." Although the


                                             -2-
    Case 18-13855-mkn          Doc 32     Entered 10/29/18 08:27:20           Page 3 of 4



               conventional interpretation of "secured" might include any
               claim in which the Creditor has a security interest in the
               Debtor's property, § 506(a) makes clear that the status of a
               claim depends on the valuation of the property. An
               allowed claim of a Creditor secured by a lien on property in
               which the estate has an interest ... is a secured claim to the
               extent of the value of such Creditor's interest in the estate's
               interest in such property ... and is an unsecured claim to the
               extent that the value of such Creditor's interest ... is less
               than the amount of such allowed claim

               …

               To put it more simply, a claim such as a mortgage is not a
               "secured claim" to the extent that it exceeds the value of the
               property that secures it. Under the Bankruptcy Code,
               "secured claim" is thus a term of art; not every claim that
               is secured by a lien on property will be considered a
               "secured claim." Here, it is plain that PSB Lending's claim
               for the repayment of its loan is an unsecured claim, because
               its deed of trust is junior to the first deed of trust, and the
               value of the loan secured by the first deed of trust is greater
               than the value of the house.


           Accordingly, since IRA Services Trust CFBO: Tiffany Nicole Muneio

IRA(PROOF OF CLAIM NO. 6-1)(ACCT ENDING IN 6106)'s claim is wholly

unsecured (in that there is no extant equity above the first mortgage in the Subject

Property), IRA Services Trust CFBO: Tiffany Nicole Muneio IRA(PROOF OF CLAIM

NO. 6-1)(ACCT ENDING IN 6106) should be stripped of its secured rights under State

law since no maintainable security interest in the subject property exists.

           Further, the Debtor is not required to file an adversary proceeding to achieve

the requested relief herein. Debtor may bring a motion to "strip off" IRA Services Trust

CFBO: Tiffany Nicole Muneio IRA(PROOF OF CLAIM NO. 6-1)(ACCT ENDING IN

6106)'s consensual lien by motion. See In re Williams, 166 B.R. 615

(Bankr.E.D.Va.1994), In re Fuller, 255 B.R. 300 (Bankr.W.D.Mich.2000), In re Hoskins,

262 B.R. 693 (Bankr.E.D.Mich.2001), In re King, 290 B.R. 641 (Bankr.C.D.Ill.2003), In
re Millspaugh, 302 B.R. 90 (Bankr.D.Idaho 2003), Dickey v. Ben. Fin. (In re Dickey) 293


                                            -3-
    Case 18-13855-mkn           Doc 32     Entered 10/29/18 08:27:20       Page 4 of 4




B.R. 360 (Bankr.M.D.Pa.2003), In re Hill, 304 B.R. 800 (Bankr.S.D.Ohio 2003); In re

Sadala 294 B.R. 180 (Bankr.M.D.Fla.2003), In re Fisher, 289 B.R. 544

(Bankr.W.D.N.Y.2003), In re Robert,313 B.R. 545 (Bankr.N.D.N.Y.2004), In re Bennett,

312 B.R. 843 (Bankr.W.D.Ky.2004).

              Debtor further reserves all rights to object to IRA Services Trust CFBO:

Tiffany Nicole Muneio IRA(PROOF OF CLAIM NO. 6-1)(ACCT ENDING IN 6106)’s

claim.

              WHEREFORE, Debtor prays that this Court:

         1.      Find that IRA Services Trust CFBO: Tiffany Nicole Muneio IRA(PROOF

OF CLAIM NO. 6-1)(ACCT ENDING IN 6106) is not a holder of a lien on the Subject

Property;

         2.      Immediately avoid, "Strip off", cancel and extinguish IRA Services Trust

CFBO: Tiffany Nicole Muneio IRA(PROOF OF CLAIM NO. 6-1)(ACCT ENDING IN

6106)'s lien from the Subject Property pursuant to 11 U.S.C. Section 506(a);

         3.      Such other relief the Court finds appropriate.

              Dated: October 29, 2018
                                                      /s/George Haines, Esq.
                                                      George Haines, Esq
                                                       Attorney for Debtor(s)




                                             -4-
